Citation Nr: 0116459	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  97-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dysthymia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Raul Correa Grau


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
May 1983, plus subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which established service connection 
for dysthymia as secondary to a service-connected right 
shoulder disorder.  The RO rated the dysthymia as 10 percent 
disabling, effective from May 4, 1995.

Hearings were held at the RO in September 1995 and in January 
1997.  Transcripts of the hearing testimony have been 
associated with the claims file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 __ (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747).  Additionally, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
should be applied while the case is undergoing development.

At the veteran's September 1995 hearing, he testified that he 
was treated at a VA hospital for four days in June or July 
1995.  However, these records have not been associated with 
the claims folder.  

Also at the September 1995 hearing, the veteran referred to a 
claim he intended to file with the Social Security 
Administration (SSA).  It is not clear whether such a claim 
was made, and whether there are additional records that need 
to be considered.

A May 1995 psychiatric evaluation from private physician Dr. 
R. Correa Grau is of record.  Other documents indicate that 
the veteran has received treatment from Dr. Correa Grau since 
1995.  However, only the psychiatric evaluation from Dr. 
Correa Grau dated in May 1995 has been associated with the 
claims file.

Finally, the Board notes that the record reveals that the 
veteran was last afforded a VA examination to assess the 
severity of his service-connected dysthymia in July 1999.  
The Board concludes that the veteran should be accorded a 
more current examination to ascertain the severity of his 
psychiatric disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical professionals who 
have provided him with psychiatric 
treatment in 1995 and thereafter.  After 
securing any necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran which are not already associated 
with the claims file, including records 
of all treatment provided by Dr. Correa 
Grau and by VA (including records of his 
hospitalization in June or July 1995).  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO request the veteran to state 
whether he applied for SSA disability 
benefits and if he did, the RO should 
obtain from the SSA the records pertinent 
to the appellant's claim for SSA 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be scheduled for a 
psychiatric examination to determine the 
severity of his dysthymia.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The report of examination should 
contain a detailed account of all 
manifestations of dysthymia that are 
found to be present.  If there are found 
to be multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from dysthymia and another 
disorder, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
dysthymia impairs the veteran's 
occupational and social functioning.  The 
claims folder and a copy of the current 
psychiatric rating criteria should be 
provided to the examiner for review.  
After reviewing the claims folder and 
examining the veteran, a Global 
Assessment of Functioning (GAF) score 
should also be determined, and an 
explanation of its meaning should be set 
out.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



